Citation Nr: 0113436	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1998, for a grant of compensation under the provisions of 
38 U.S.C.A. § 1151 for major depression as a result of 
surgical treatment by the Department of Veterans Affairs in 
June 1995.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2000 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. On January 29, 1998, the veteran filed with the RO a claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result 
of a cardiac catheterization which she underwent at a VA 
medical facility in June 1995.

2. Prior to January 29, 1998, the veteran had no written 
communication with the RO concerning the matter for which 
she asserted a claim in January 1998.

3. Prior to January 29, 1998, the veteran's attorney had a 
telephone conversation with someone in the office of VA's 
Regional Counsel and then filed a tort claim with VA's 
Regional Counsel concerning the veteran's alleged injury 
during the cardiac catheterization in June 1995, but did 
not indicate to the Regional Counsel that the veteran 
wished to also file a claim under the provisions of 
38 U.S.C.A. § 1151.


CONCLUSION OF LAW

An effective date earlier than January 29, 1998, for a grant 
of compensation under the provisions of 38 U.S.C.A. § 1151 
for major depression as a result of surgical treatment by VA 
in June 1995 is not warranted. 38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.1(p), 3.154, 3.155, 3.400, 
3.800 (2000).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO complied with the requirements of the 
VCAA in this case.  The veteran has not identified any 
additional evidence which might be pertinent to her claim 
which the RO could assist her in obtaining.  The Board, 
therefore, finds that reasonable efforts have been made to 
aid the claimant in substantiating her claim, and the Board 
will proceed to consider the merits of the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998). 

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000). 

38 C.F.R. § 3.800 provides that where disease, injury, death 
or the aggravation of an existing disease or injury occurs as 
a result of having submitted to an 
examination, medical or surgical treatment, hospitalization 
or the 
pursuit of a course of vocational rehabilitation under any 
law 
administered by VA and not the result of his (or her) own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation will be awarded for 
such disease, injury, aggravation, or death as if such 
condition were service connected. The commencing date of 
benefits is subject to the provisions of Sec. 3.400(i).

38 C.F.R. § 3.400 provides that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final 
disallowance, or a claim for increase will be the date of 
receipt of the 
claim or the date entitlement arose, whichever is the later.  
The effective date of compensation for disability due to 
hospitalization, etc., will be the date injury or 
aggravation was suffered if claim is received within 1 year 
after that 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(i).

38 C.F.R. § 3.155 provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If 
received within 1 year from the date it was sent to the 
claimant, it 
will be considered filed as of the date of receipt of the 
informal 
claim.  (Emphasis supplied.)

38 C.F.R. § 3.154 provides that a formal claim for pension, 
compensation, dependency and indemnity compensation or any 
statement in a communication showing an intent to file a 
claim for disability or for death benefits resulting from the 
pursuit of a course of vocational rehabilitation, 
hospitalization, 
medical or surgical treatment, or examination under VA laws 
may be accepted as a claim.

38 C.F.R. § 3.1(p), pertaining to the definition of a claim, 
provides that application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  (Emphasis supplied.)

In the instant case, the record reveals that, on June 14, 
1995, the veteran underwent a cardiac catheterization at a VA 
Medical Center to investigate a positive Cardiolite stress 
test which had indicated a possible circumflex lesion.  The 
catheterization revealed normal coronary arteries.  
Approximately 24 hours after the cardiac catheterization, the 
veteran developed right leg pain, with decreased sensation, 
and decreased pulses in the right foot.  An angiogram via the 
left femoral artery revealed an iliofemoral occlusion on the 
right, probably secondary to arterial dissection from the 
catheterization as well as occlusion at the popliteal 
trifurcation level, thought to be secondary to emboli.  On 
June 15, 1995, a thrombectomy and clearing of the distal 
emboli were performed, and the veteran had a femoral to 
femoral (left to right) bypass to protect against 
reocclusion.  Several days later, she was admitted to a 
private hospital, where she was an employee, for continued 
postoperative care.  Pulses remained palpable and there was 
good function of the graft.  She was treated for 
postoperative cellulitis and was doing well at hospital 
discharge.

A rating decision in March 1999 granted compensation under 
the provisions of 38 U.S.C.A. § 1551 for residuals of 
femoral-femoral bypass grafting of the right lower extremity, 
a right inguinal scar, and a left inguinal scar.  The RO 
assigned as the effective date of compensation under 
38 U.S.C.A. § 1151 January 29, 1998, which was the date on 
which the RO received from the veteran the first written 
communication from her or someone acting on her behalf 
concerning this matter.  On January 29, 1998, the RO received 
a letter from the veteran in which she asserted multiple 
claims, including service connection claims and a claim that 
depression for which she was being currently treated was 
related to complications of a cardiac catheterization 
performed at a VA Medical Center, which was accepted as a 
claim under 38 U.S.C.A. § 1151.  Subsequently, a rating 
decision in February 2000 granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for major depression, 
evaluated as 100 percent disabling, as secondary to residuals 
of femoral-femoral bypass grafting, also with an effective 
date of January 29, 1998. 

The veteran argues that the effective date of compensation 
for major depression should be the date of the VA cardiac 
catheterization in June 1995.  She asserts that she or her 
attorney made a claim for compensation under 38 U.S.C.A. 
§ 1151 prior to January 29, 1998, by having telephone 
conversations with RO personnel and by filing a claim under 
the Federal Tort Claims Act.

The veteran has stated that, within 30 days of the cardiac 
catheterization on June 15, 1995, she had a telephone 
conversation with a risk management person at the VA Medical 
Center "and I did inform her of my intent to do something, 
but I was not aware of my options until after I filed suite 
[sic] against the VA."  An attorney who represented the 
veteran has stated that, on April 30, 1996, according to a 
handwritten note in the attorney's file, she made a call to 
the office of the VA Regional Counsel to inquire about the 
statute of limitations regarding the veteran's matter.  The 
veteran has also requested that a claim which she filed under 
the Federal Tort Claims Act be considered a claim under the 
provisions of 38 U.S.C.A. § 1151.

With regard to the 2 alleged telephone conversations, the 
Board first notes that they could not constitute the filing 
of an informal claim for compensation under 38 U.S.C.A. 
§ 1151, because an informal claim must identify the benefit 
sought, and the veteran does not contend that, in those 
conversations, either she or her attorney identified 
compensation under 38 U.S.C.A. § 1151 as a benefit then being 
sought.  In addition, a telephone call is not an informal 
claim because it is not in writing.  In Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999), an appellant argued that 
38 C.F.R. § 3.155, pertaining to informal claims, does not 
state that an informal claim must be in writing.  The United 
States Court of Appeals for the Federal Circuit held that 
38 C.F.R. § 3.155 does not authorize oral informal claims.  
The court held that, when 38 C.F.R. § 1.55(a) refers to "an 
informal claim", it necessarily incorporates the definition 
of the term claim in 38 C.F.R. § 3.1(p) as a "communication 
in writing".  The court stated that its conclusion was 
supported not only by the language and structure of the 
regulations, but also by practical considerations, pointing 
out that a large number of claims are filed with VA and, 
without written evidence of them, it would be extremely 
difficult, if not impossible, to determine exactly when an 
informal claim was filed and what benefits were sought; the 
filing date is critical because, under the statute, the 
effective date of an award cannot be earlier than the date of 
the filing of the application.  Rodriguez, 189 F.3d at 1353-
54.

With regard to the claim which the veteran filed under the 
Federal Tort Claims Act, the veteran has submitted a copy of 
Standard Form 95, Claim for Damage, Injury, or Death, dated 
November 7, 1996, and directed to VA's Regional Counsel in 
Lexington, Kentucky.  The claim form states that the claim is 
made for personal injury and the amount of the claim is 
$2,100, 000.  With regard to the nature of the injury, the 
claim form states "see attached".  The veteran did not 
provide the attachment, which, presumably, relates to the 
complications of the cardiac catheterization performed at the 
VA facility in June 1995.  The Board finds that the tort 
claim form, which was not provided to the RO prior to January 
29, 1998, did not constitute an informal claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 
because it did not, as required by 38 C.F.R. § 3.155, 
identify compensation under 38 U.S.C.A. § 1151 as a benefit 
being sought and it did not request that the VA Regional 
Counsel notify the RO that the veteran was asserting a claim 
for compensation under 38 U.S.C.A. § 1151.

For the reasons stated above, the Board concludes that the 
date of claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for major depression as a result of VA 
surgical treatment in June 1995 was January 29, 1998, and the 
effective date for such compensation cannot, under 38 C.F.R. 
§ 3.400(i), be earlier than the date of claim, because the 
claim was not filed within one year of the injury which 
allegedly resulted in additional disability.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.1(p), 3.154, 3.155, 3.400, 3.800.   


ORDER

An effective date earlier than January 29, 1998, for a grant 
of compensation under the provisions of 38 U.S.C.A. § 1151 
for major depression as a result of surgical treatment by the 
Department of Veterans Affairs in June 1995 is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

